Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 11/4/2021.
Acknowledgment is made of applicant’s claim for priority of CN 202110011947.2 filed in China on 1/6/2021.
Claims 1-20 are pending. 

Claim Objections
Claims 5, 7, 12 are objected to because the claimed limitation “…reused as a first/second polarizer …” is unclear. The limiting term “reused” does not structurally distinguish the claimed invention over the prior art, as is required of apparatus claim(s).
Appropriate correction is required.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
In Claims 5, 7, 12 – the limiting term “reused” in the limitation “…reused as a first/second polarizer …” cannot be ascertained by a person versed in the art. In the published specification, i.e., paragraphs [0054] [0057] [0069] and Fig. 2, the term “reused” is not adequately explained as a physical structure for patentability, thus the claimed term takes on an unreasonable degree of uncertainty.
Appropriate correction is required.
For examination purposes, the examiner considers the limitation “reused” as best understood. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. CN 112955814 (WO 2021056323) in view of Lee et al. US 2019/0302548.
Claim 1: Meng et al. disclose a display panel, comprising: 
(Fig. 4) an array substrate 101 (light guide plate); 
a counter substrate 103 arranged oppositely to the array substrate 101; and 
a liquid crystal layer 104 between the array substrate 101 and the counter substrate 103; 
(Fig. 4) the array substrate includes a first substrate (101) and a grating structure 201/202/204/205 (light extraction structure 105 includes a plurality of light extraction gratings 201) [Page. 8, 2nd and 5th paragraphs] between the first substrate (101) and the liquid crystal layer 104; 
the counter substrate 103 includes a second substrate (103) and a wire grid structure 203 (second wire grid structure) stacked on the second substrate 103 [Page. 8, 5th paragraph]; and 
an orthographic projection of the light-scattering structure 203 onto the first substrate at least partially overlaps with an orthographic projection of the grating structure 201/202/204/205 onto the first substrate (the ‘light extraction structure 105’ includes a light extraction grating 201, a first wire grid structure 202, first electrode structure 204, second electrode structure 205, a second wire grid structure 203 on the opposite substrate 103)
except
the second substrate includes a light-scattering structure stacked on the second substrate
however Lee et al. teach
(Fig. 2) the second substrate 204 includes a light-scattering structure 220 (221/222/223) (quantum dot patterns, known in the art for scattering the light rays of specific optical wavelength ranges) [0061] stacked with color filter layer 280 (281/282/283) [0069] on the second substrate 204.
It would have been obvious to one of ordinary skill in the art to modify Meng's invention with Lee's structure in order to provide improvement in optical efficiency, as taught by Lee [0055].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claim 10: Meng et al. disclose a display module, comprising: 
(Fig. 4) a display panel 101/103; and a backlight source 102; 
(Fig. 4) the display panel includes: 
an array substrate 101 (light guide plate); 
a counter substrate 103 arranged oppositely to the array substrate 101; and 
a liquid crystal layer 104 between the array substrate 101 and the counter substrate 103; 
(Fig. 4) the array substrate includes a first substrate (101) and a grating structure 201/202/204/205 (light extraction structure 105 includes a plurality of light extraction gratings 201) [Page. 8, 2nd and 5th paragraphs] between the first substrate (101) and the liquid crystal layer 104; 
the counter substrate 103 includes a second substrate (103) and a wire grid structure 203 (second wire grid structure) stacked on the second substrate 103 [Page. 8, 5th paragraph]; and 
an orthographic projection of the light-scattering structure 203 onto the first substrate at least partially overlaps with an orthographic projection of the grating structure 201/202/204/205 onto the first substrate (the ‘light extraction structure 105’ includes a light extraction grating 201, a first wire grid structure 202, first electrode structure 204, second electrode structure 205, a second wire grid structure 203 on the opposite substrate 103)
the first substrate 101 includes a light guide substrate 101(light guide plate);  
the backlight source 102 is at a lateral side of the light guide substrate 101, and 
the backlight source 102 is configured to emit light rays into the light guide substrate 101.
except
the second substrate includes a light-scattering structure stacked on the second substrate
however Lee et al. teach
(Fig. 2) the second substrate 204 includes a light-scattering structure 220 (221/222/223) (quantum dot patterns, known in the art for scattering the light rays of specific optical wavelength ranges) [0061] stacked with color filter layer 280 (281/282/283) [0069] on the second substrate 204.
It would have been obvious to one of ordinary skill in the art to modify Meng's invention with Lee's structure in order to provide improvement in optical efficiency, as taught by Lee [0055].

Claim 19: Meng et al. disclose a display device, comprising: 
(Fig. 4) a display module including: a display panel 103/101; and a backlight source 102; 
(Fig. 4) the display panel includes: 
(Fig. 4) an array substrate 101 (light guide plate); 
a counter substrate 103 arranged oppositely to the array substrate 101; and 
a liquid crystal layer 104 between the array substrate 101 and the counter substrate 103; 
(Fig. 4) the array substrate includes a first substrate (101) and a grating structure 201/202/204/205 (light extraction structure 105 includes a plurality of light extraction gratings 201) [Page. 8, 2nd and 5th paragraphs] between the first substrate (101) and the liquid crystal layer 104; 
the counter substrate 103 includes a second substrate (103) and a wire grid structure 203 (second wire grid structure) stacked on the second substrate 103 [Page. 8, 5th paragraph]; and
an orthographic projection of the light-scattering structure 203 onto the first substrate at least partially overlaps with an orthographic projection of the grating structure 201/202/204/205 onto the first substrate (the ‘light extraction structure 105’ includes a light extraction grating 201, a first wire grid structure 202, first electrode structure 204, second electrode structure 205, a second wire grid structure 203 on the opposite substrate 103)
(Fig. 4) the first substrate includes a light guide substrate 101 (light guide plate); 
the backlight source 102 is at a lateral side of the light guide substrate 101, and the backlight source 102 is configured to emit light rays into the light guide substrate 101.
except
the second substrate includes a light-scattering structure stacked on the second substrate
however Lee et al. teach
(Fig. 2) the second substrate 204 includes a light-scattering structure 220 (221/222/223) (quantum dot patterns, known in the art for scattering the light rays of specific optical wavelength ranges) [0061] stacked with color filter layer 280 (281/282/283) [0069] on the second substrate 204.
It would have been obvious to one of ordinary skill in the art to modify Meng's invention with Lee's structure in order to provide improvement in optical efficiency, as taught by Lee [0055].

Claims 2, 11:
Lee et al. teach
wherein the light-scattering structure includes: a quantum dot layer 220 (221/222/223) (quantum dot patterns, known in the art for scattering the light rays of specific optical wavelength ranges) [0061] between the second substrate 204 (CF substrate) and the liquid crystal layer 208; 
 Meng et al. disclose
(Fig. 4) a wire grating structure 203 (upper wire grid structure) between the quantum dot layer (Li’s quantum dot layer 220 on second substrate 204) and the liquid crystal layer 104.
the backlight source includes a color backlight source (a light emitting diode LED, a micro-LED, an Organic Light-Emitting Diode, OLED, a monochromatic light source, or a mixed light source, and a light source with a narrow spectrum can be used)

Claims 3, 4, 8, 9, 15, 17, 18:
Lee et al. teach
Claim 3: (Fig. 2) the counter substrate 204 further includes a color resist layer 280 (color filter layer) [0069]; and the color resist layer 280 is between the second substrate 204 and the quantum dot layer 220.
Claims 4, 15: (Fig. 2) the color resist layer 280 includes multiple color resist units 281/282/283 [0069]; the quantum dot layer 220 includes multiple quantum dot patterns 221/222/223 [0061]; the multiple quantum dot patterns 221/222/223 are corresponding to the multiple color resist units 281/282/283 in a one-to-one manner; one quantum dot pattern 221/222/223 is between the corresponding color resist unit 281/282/283 and the liquid crystal layer 208, and light rays excited by the one quantum dot pattern 221/222/223 have the same color R/G/B as a color of the corresponding color resist unit 281/282/283 (sub pixel 211 for emitting red light, sub pixel 212 emitting green light, and  sub pixel 213 emits blue light).
Claims 8, 17: (Fig. 8B) the array substrate further includes: a planarization layer 770 (covering TFT 714) [0076-0077] at one side of the grating structure facing away from the first substrate 700; and a driving structure (TFT 714) [0076] at one side of the planarization layer 770 facing away from the first substrate 700; wherein the driving structure (TFT 714) is configured to generate a driving electric field which drives liquid crystal molecules in the liquid crystal layer 980 to be deflected.
Claims 9, 18: (Fig. 1) [0057-0058] the driving structure (TFT 714) [0076] includes: multiple gate lines 152, multiple data lines 154, (Fig. 3) multiple pixel electrodes 250 [0067], and multiple switching elements TFT [0004]; the gate lines 152 and the data lines 154 are arranged to cross each other to define multiple pixel regions 150 [0057]; the multiple pixel electrodes 250 are corresponding to at least part of the pixel regions 150 in a one-to-one manner; and the at least part of the pixel regions 150 are in the corresponding pixel regions; the switching element TFT is coupled to the corresponding gate line 152, the corresponding data line 154 [0058], and the corresponding pixel electrode 250, respectively; and the switching element TFT is configured to, under control of the corresponding gate line 152, control turning on or off an electrical connection between the corresponding data line 154 and the corresponding pixel electrode 250.

Claims 5, 7, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. CN 112955814 (WO 2021056323), Lee et al. US 2019/0302548 as applied to claims 1, 2, 10, 11 above, and further in view of Li et al. US 2019/0094606.
Claims 5, 7, 12, 13:
Li et al. teach
Claim 5: (Figs. 1, 2) wire grating structure 12/34 includes multiple wire grating patterns 12 arranged at intervals (quantum dot elements 12 [0052] arranged at intervals); (Fig. 1) an extension direction of the wire grating pattern 12 (quantum dot elements 12 extend in X -direction) is perpendicular to a light transmission axis (vertical) of the grating structure 12; and the wire grating structure 12/34 is useable as a second polarizer.
Claim 7: (Fig. 1) the grating structure 62 is useable as a first polarizer (the light shielding layer 6 includes a plurality of second light shielding regions 61 and light transmitting regions 62 disposed alternately; the waveguide grating serves to emit planar light, and the planar light emitted by the waveguide grating can be divided into a plurality of spaced apart directional light beams by the light shielding layer 6) [0042]
Claim 12: grating structure 62 is useable as a first polarizer (see claim 7 above); and the wire grating structure 12/34 is useable as a second polarizer (see claim 5 above).
Claim 13: (Figs. 1, 2) wire grating structure 12/34 includes multiple wire grating patterns 12 arranged at intervals (quantum dot elements 12 [0052] arranged at intervals); (Fig. 1) an extension direction of the wire grating pattern 12 (quantum dot elements 12 extend in X -direction) is perpendicular to a light transmission axis (vertical) of the grating structure 12.
It would have been obvious to one of ordinary skill in the art to modify Meng's invention with Li’s structure in order to provide improvement in quality, as taught by Li [0031].

Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. CN 112955814 (WO 2021056323), Lee et al. US 2019/0302548 as applied to claims 1, 10 above, and further in view of Li et al. US 2019/0094606 and Wang et al. US 2019/0129257.
Claims 6, 16:
Li et al. teach
(Figs. 1, 2) the counter substrate 101 includes: a color resist layer 11 between the second substrate 101 and the liquid crystal layer 2; and a second polarizer (pattern of quantum dot elements 12) at one side of the second substrate 101 that faces away from the liquid crystal layer 2; 
Wang et al. teach
a scattering film 133 [0061]; and the scattering film 133 is at one side (upper side) of the second polarizer (Li’s pattern of quantum dot elements 12) facing away from the liquid crystal layer 1312.
It would have been obvious to one of ordinary skill in the art to modify Meng's invention with Li’s structure in order to provide improvement in quality, as taught by Li [0031]; and with Wang’s structure in order to provide improvement in light transmittance, as taught by Wang [0028].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871